ORDER
ROBERT M. BELL, Chief Judge.
The Court having considered the petition for disciplinary action, show cause orders and responses filed thereto in the above captioned-case, it is this 6th day of August, 2004
ORDERED, by the Court of Appeals of Maryland, that Harrison B. Wilson, III is suspended for a period of one (1) year, effective immediately, from the practice of law in the State of Maryland, and it is further
ORDERED, that the Clerk of this Court shall forthwith strike the name of Harrison B. Wilson, III from the register of attorneys in this Court and shall certify that fact to the Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State in accordance with Rule 16-760(e).